DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2010/0005663 Jean-Michel Monville (‘Monville hereafter), 
U.S. 2014/0350724 Kenneth Johst (‘Johst hereafter), 
U.S. 5,257,207 Richard P. Warren (‘Warren hereafter), 
U.S. 2017/0327201  Doyle et al. (‘Doyle hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above.

Claim status:
Claims 1 - 12 are currently being examined. 

Claims 12 is objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0350724 Kenneth Johst (‘Johst hereafter), and in view of U.S. 5,257,207 Richard P. Warren (‘Warren hereafter).

Regarding Claim[s] 1, ‘Johst discloses all the claim limitations including: A method for tightening screw connections (‘Johst, Abst, robot bolts down series of nut bolts in a joint circular flange connection) which are situated at screw positions that are disposed in a row along a ring (‘Johst, Fig 2, #13 (Flanges), #5 (nut bolts), #6 (bolts), flanges are a ring shape) comprised of a first annular flange and a second annular flange that are to be tensioned in relation to one another (‘Johst, Fig 2, #13), 
wherein each screw connection is comprised of a threaded element and a nut screw-fitted thereon (‘Johst, Fig 2, #5 (nut bolts), #6 (bolts)), 
wherein the nut is supported at the first annular flange and the threaded element is supported at the second annular flange (‘Johst, Para 0019 – 0020, bolts inherently have heads, in order to fasten the two flanges together and using bolts, one flange will support the threaded element), 
wherein a tool carrier configured to travel along the ring is provided (‘Johst, Abst, Para 0011, Fig 2, #4 (robot)), 
wherein the tool carrier comprises at least one tool configured to tighten the screw connection and further comprises a sensor (‘Johst, Abst, Para 0008, 0024, #7 (torque wrench)), 
the method comprising: 
a) moving the tool carrier along an entire length of the ring at least once and detecting repeatedly a respective current longitudinal position of the tool carrier in relation to the ring as a position value (‘Johst, Para 0008, 0024, 0027, #11 (positioning sensors)), and 
by the sensor (‘Johst, Para 0027, #11 (sensor)),
c) subsequently tightening with the tool a screw connection that is situated at the primary position or at a screw position that in a circumferential direction directly follows the primary position (‘Johst, Para 0008, positions tool to bolt down a nut bolt, at least one nut bolt would be the primary position, Para 0024, positioning sensor #11, know the location of the nut bolt, Para 0027 tightening achieved through the specifications used to bolt down the nut bolt).
		transmitting the thus detected position values and the associated gap size values to a control and evaluation unit, and storing the detected position values and the associated gap size values conjointly as datasets (‘Johst teaches position values Clm 8, Para 0033 teaches robot control system and measures all relevant parameters and documents them, Clm 1, controls tightening values and processes and stores them to document the bolted down nut bolts),
		Except ‘Johst is silent regarding: a size of a gap present between the first and second annular flanges at the respective current position as a gap size value, 
b) the control and evaluation unit determining from the gap size values contained in the datasets a largest gap size value or a gap size value of above-average size and determining as a primary position the position value assigned to the determined largest gap size value or the gap size value of above-average size.
		However, ‘Warren teaches: Abst method of tension large bolts to secure covers for pressure vessels, measures changes in #E, Figs 1 – 3, 7, Col. 7, ln 21 – 41, teaches measuring the air gap between two flanges and a gasket by using an Acoustic sensor, Col 3, ln 9 – 23, measures compression. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst, with an acoustic sensor as taught by ‘Warren in order to provide a measurement between the flanges (‘Warren, Col. 7, ln 21 – 41).

Regarding Claim[s] 6, ‘Johst & ‘Warren discloses all the claim limitations including: moving the tool carrier on a plurality of rollers along the ring (‘Johst, Fig 2, #16). 

Regarding Claim[s] 7, ‘Johst & ‘Warren discloses all the claim limitations including: providing a distance sensor and detecting the position values by using the distance sensor (‘Johst, Fig 2, #11). 

Regarding Claim[s] 8, ‘Johst & ‘Warren discloses all the claim limitations including:  moving the tool carrier on a plurality of rollers along the ring (‘Johst, Fig 2, #16), 
wherein the distance sensor comprises at least one roller and a rotary or angular encoder that detects a roller axle of the at least one roller (‘Johst Para 0024), wherein the at least one roller of the distance sensor is one of the plurality of rollers for moving the tool carrier (‘Johst Para 0024). 

Regarding Claim[s] 9, ‘Johst & ‘Warren discloses all the claim limitations including:  distance sensor comprises a measuring wheel and a rotary or angular encoder that detects the measuring wheel axle (‘Johst Para 0024). 

Regarding Claim[s] 10, ‘Johst & ‘Warren discloses all the claim limitations including: measuring wheel is supported at one of the first and second annular flanges (‘Johst, Fig 2, #11).
 
Regarding Claim[s] 11, ‘Johst & ‘Warren discloses all the claim limitations including: electric travel drive and driving the tool carrier along the ring by the electric travel drive (‘Johst, Para 0031), 
wherein the control and evaluation unit provides travel drive control signals to move the tool carrier to a longitudinal position in which the tool lies opposite the screw position of the screw connection to be tightened and further provides tool control signals to tighten the screw connection with the tool (‘Johst, Para 0024,Fig 2). 

Claim 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Wingdings font/0xE0]U.S. 2014/0350724 Kenneth Johst (‘Johst hereafter), and in view of U.S. 5,257,207 Richard P. Warren (‘Warren hereafter), and in further view of U.S. 2010/0005663 Jean-Michel Monville (‘Monville hereafter), 

Regarding Claim[s] 2, ‘Johst & ‘Warren discloses all the claim limitations except is silent regarding: repeating the steps a) to c) once or multiple times. 
	However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to provide a repeat of the steps of moving the tool carrier, controlling to determine gap size, and retightening since it has been held that selection of any order of preforming the process steps is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39F.2d 975, 5 USPQ 230 (CCPA 1930).
Further, However, ‘Montville Para 0059, teaches checking with three measurements and repeating a tensioning cycle.  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with checking and repeating a tensioning cycle, since it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to provide an automatic means for checking and repeating the tensions, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding Claim[s] 3, ‘Johst, ‘Warren & ‘Montville, discloses all the claim limitations including: subsequent to the step of repeating, tightening with the tool all screw connections that have not yet been tightened (‘Montville, Para 0002, preloading method) (‘Johst, Para 0012, tightened fully automatically with requested preload). 

Claim 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Wingdings font/0xE0]U.S. 2014/0350724 Kenneth Johst (‘Johst hereafter), and in view of U.S. 5,257,207 Richard P. Warren (‘Warren hereafter), and in further view of U.S. 2017/0327201  Doyle et al. (‘Doyle hereafter),

Regarding Claim[s] 4, ‘Johst & ‘Warren discloses all the claim limitations except is silent regarding: selecting a laser scanner as the sensor. 
However ‘Doyle teaches in Para 0043, laser scanner, Para 0046 minimize the gaps between parts. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Johst with a laser scanner as taught by ‘Doyle in order to optimize the part alignment (‘Doyle, Abst).

Regarding Claim[s] 5, ‘Johst, ‘Warren & ‘Doyle discloses all the claim limitations including: aligning a measuring beam of the laser scanner in a contact plane between the first and second annular flanges (‘Doyle, Abst). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 12 with the limitations of claim 11 and 1.  Specifically, the prior art does not teach the combination of limitations wherein " providing the control and evaluation unit with a distance control module having a distance controller configured to stop the electric travel drive upon reaching a predefined length of distance as a target variable when moving the tool carrier to the longitudinal position in which the tool lies opposite the screw position of the screw connection to be tightened.”
The closest prior art is as cited above (‘Johst and ‘Warren). ‘Johst and ‘Warren do not teach any disengagement, shut off or stopping of the travel after reaching a predefined length.  Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726